Order, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about August 6, 2004, which, upon a finding of permanent neglect, terminated respondent mother’s parental rights with respect to the subject child and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
Petitioner established clearly and convincingly that respondent mother had permanently neglected the subject child. Al*283though the agency repeatedly attempted to assist respondent to meet goals for the child’s return, she complied only sporadically, ultimately failing to take the necessary affirmative steps to formulate a realistic plan for the child’s future (see Matter of Star Leslie W., 63 NY2d 136, 142-143 [1984]). The evidence at the dispositional hearing clearly demonstrated that freeing the child for adoption by his foster mother, who has provided him with a caring and nurturing home for most of his life, would be in his best interests (see id. at 147-148). Concur—Buckley, P.J., Andrias, Friedman, Marlow and Gonzalez, JJ.